Case 3:20-cv-00978-MHH Document 1-2 Filed 07/10/20 Page 1 of 4            FILED
                                                                  2020 Jul-10 AM 11:23
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




                 Exhibit B
       Case 3:20-cv-00978-MHH Document 1-2 Filed 07/10/20 Page 2 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHWESTERN DIVISION

FAME ENTERPRISES, INC.,                  )
                                         )
              Plaintiff,                 )
                                         )
v.
                                         )
                                         )
ATLANTIC RECORDING
                                         )
CORPORATION,
                                         )
                                         )
              Defendant.
                                         )

                  DECLARATION OF DAVID WOIRHAYE


      Comes now, the undersigned David Woirhaye pursuant to 28 U.S.C. § 1746,

and states the following:

      1.     I am over the age of 21 years and a resident of California. I have

personal knowledge of the facts stated herein. I am Senior Vice President and Chief

Financial Officer of Rhino Entertainment Company (“Rhino”), which, like

defendant Atlantic Recording Corporation (“Atlantic”), is a company within Warner

Music Group (“WMG”). Rhino is the WMG company that manages the catalog

rights for Atlantic, including the rights related to the master sound recordings

embodying the performances of Clarence Carter (the “Clarence Carter Masters”).

      2.     I have reviewed the Complaint filed by Fame Enterprises, Inc.

(“Fame”), which alleges that it has an option to repurchase 57 Clarence Carter
       Case 3:20-cv-00978-MHH Document 1-2 Filed 07/10/20 Page 3 of 4




Masters for $1.00 each as part of a 1969 contractual agreement between Fame and

Atlantic.

      3.     Based on my experience valuing WMG’s master sound recordings, the

fair market value of the Clarence Carter Masters is estimated to be $389,000 using

the methodology discussed below, which takes into account the widely accepted

Discounted Cash Flow (“DCF”) income approach and the Gordon Growth Model.

      4.     I use the DCF income approach to estimate the value of an asset – in

this case, the Clarence Carter Masters – over a 10-year period based on the present

value of future economic benefits that are to be produced by that asset.

      5.     In addition to the DCF income approach, it is appropriate to capture the

value from cash flows that are expected to continue beyond the forecast period of 10

years. Therefore, we also incorporated the Gordon Growth Model to determine the

“terminal value” of the Clarence Carter Masters, which reflects the present value of

cash flows beyond the 10-year forecast period. This model incorporates a discount

rate, less the anticipated long-term growth rate, to estimate the value of the cash

flows beyond the 10-year forecast period. The Gordon Growth Model for deriving

the terminal value is expressed as follows:

      Terminal Value      =     Terminal Year Cash Flows
                                (Discount Rate – Long-Term Growth Rate)

      6.     For the terminal year cash flows, we applied the forecasted year 10

profits after tax (net cash flow) from our forecasted yearly cash flows. This is a

                                         2
        Case 3:20-cv-00978-MHH Document 1-2 Filed 07/10/20 Page 4 of 4




standard practice used in terminal valuations to capture the last forecasted period net

cash value. We applied a conservative negative growth rate.

      7.     This calculation of the fair market value of the Clarence Carter Masters,

resulting in an estimated fair market value of $389,000, was performed by

employees under my direct supervision using the DCF income approach and the

Gordon Growth Model. These two approaches for calculating fair market value are

consistent and widely used in the marketplace for valuing assets, not only within the

music industry. We have used 3.5 years of historical financial data from our audited

financials as the baseline for our analysis and excluded any non-ordinary or one-

time items that could undervalue or overvalue the forecast. My department performs

similar and comparable analyses with frequency in connection with our job

responsibilities.

      8.     I declare under penalty of perjury that the foregoing is true and correct.



                                        Signed this: 9th day of July 2020.




                                        ________________________________

                                        DAVID WOIRHAYE


                                          3
